      Case 4:20-cv-00075-WS-MAF Document 17 Filed 05/08/20 Page 1 of 2




                                                                            Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



JONATHAN LEWIS,
# 131900598,

      Plaintiff,

v.                                                         4:20cv75–WS/MAF

FLORIDA DEPARTMENT OF
CHILDREN AND FAMILIES,

      Defendant.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 13) docketed April 3, 2020. The magistrate judge recommends that Plaintiff’s

case be dismissed for lack of subject matter jurisdiction and because Plaintiff’s

claims against the Florida Department of Children and Families are barred by the

Eleventh Amendment. Plaintiff has filed objections (ECF No. 15) to the report and

recommendation.
      Case 4:20-cv-00075-WS-MAF Document 17 Filed 05/08/20 Page 2 of 2




                                                                            Page 2 of 2


      The court has reviewed the record in light of Plaintiff’s objections and has

determined that the magistrate judge's report and recommendation should be

adopted. Accordingly, it is ORDERED:

      1. The magistrate judge’s report and recommendation (ECF No. 13) is

hereby ADOPTED and incorporated by reference in this order.

      2. The plaintiff's complaint and this action are DISMISSED for lack of

subject matter jurisdiction and because Plaintiff’s claims against the defendant,

Florida Department of Children and Families, are barred by the Eleventh

Amendment.

      3. The clerk shall enter judgment stating: "All claims are dismissed."

      4. The clerk shall note on the docket that this case was dismissed pursuant to

28 U.S.C. § 1915(e)(2)(B)(iii).

      DONE AND ORDERED this             8th    day of     May    , 2020.




                                  s/ William Stafford
                                  WILLIAM STAFFORD
                                  SENIOR UNITED STATES DISTRICT JUDGE
